Royse, C. J.
— Appellants have attempted to appeal from a decision of the Review Board of the Indiana Employment Security Division. Their brief was filed in this court March 11, 1953.
*413Subsequently appellees filed their motion to dismiss or, in the alternative, to affirm for the reason the brief of appellants does not show a good faith effort to comply with Rule 2-17, Rules of the Supreme Court. Their motion, among other things, avers appellants have omitted setting out in their brief the claims filed with the Indiana Employment Security Division; the decision of the appeals referee; and the decision of the Board from which the appeal is taken. There is no condensed recital of the evidence in narrative form or otherwise. There is no assignment of error set out in the brief. The argument portion of their brief in two brief sentences asserts the findings of the Board are not supported by the evidence.
An examination of appellants’ brief discloses the averments of appellees’ motion are correct. Therefore no question is presented to this court. Kelly v. Rihm et al. (1952), 122 Ind. App. 524, 105 N. E. 2d 181; Business Systems, Incorporated v. Gilfillen et al. (1950), 120 Ind. App. 565, 570, 92 N. E. 2d 868 (Transfer denied) ; Leighty et al. v. Renbarger (1946), 116 Ind. App. 620, 65 N. E. 2d 637 (Transfer denied).
Judgment affirmed.
Crumpacker, P. J., not participating.
NOTE. — Reported in 111 N. E. 2d 665.